OPINION — AG — ** NOTICE TO LICENSES — STATE RULES AND REGULATION ** EACH RULE AND REGULATION WHICH THE STATE FIRE MARSHALL IS AUTHORIZED TO ADOPT OR PROMULGATE BY THE PROVISIONS OF 52 O.S. 436 [52-436], WHICH RULE OR REGULATION MAY BE VALIDLY ADOPTED OR PROMULGATED BY HIM UNDER THE PRINCIPLES OF LAW ANNOUNCED IN THE DECISIONS OF OUR STATE SUPREME COURT, MUST BE ADOPTED OR PROMULGATED IN SUBSTANTIAL CONFORMITY WITH THE PROCEDURE SET FORTH IN SECT. 5, THE PROVISIONS OF WHICH ARE SELF EXPLANATORY. (LIQUEFIED AND PETROLEUM GAS INDUSTRY, LICENSE, PUBLISH) CITE:  52 O.S. 436 [52-436] (FRED HANSEN)